Citation Nr: 1202807	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-18 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that a rating decision dated February 16, 2005, denied the claim on appeal.  In July 2005, the Veteran submitted a lengthy statement in support of his claim.  The Veteran's claim was denied by the RO again in February 2006, and a notice of disagreement was received in February 2007.  At times, the RO has treated the claim currently on appeal as a claim for whether new and material evidence has been received to reopen a claim for PTSD, and at other times the appeal has been treated as a service connection claim.  Here, construing the evidence in a light most favorable to the Veteran, the Board finds that the Veteran's July 2005 statement constituted a notice of disagreement, and therefore the question of whether new and material evidence has been received sufficient to reopen a previously-denied claim is not for consideration in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


A review of the Veteran's claims file reveals that the Veteran requested a videoconference hearing when he filed his formal appeal (VA Form 9), received on July 18, 2011.  However, in a motion dated October 31, 2011, the Veteran's representative requested an in-person hearing conducted before a Veterans Law Judge (VLJ) at the Cleveland RO, in lieu of a videoconference hearing which was scheduled for December 6, 2011.  
A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, a ruling on the Veteran's motion, dated January 13, 2012, granted the Veteran's request for an in-person Board hearing at the Cleveland RO.

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a personal hearing before a VLJ sitting at the RO in Cleveland, Ohio.  The Veteran and his representative should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


